Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “acquiring channel state information (CSI) according to a report setting and one or more RX spatial filters based on the determined RX spatial filter information; and to measuring at least two channel measurement resources (CMRs) and at least one interference measurement resource (IMR) responsive to acquiring the CSI, wherein at least one of the CMRs is associated with the first TRP and at least one of the CMRs is associated the second TRP.”
 	Independent claim 10 requires “a channel state information (CSI) circuit that acquires CSI information according to a report setting and one or more RX spatial filters based on the determined RX spatial filter information, and to measures at least two channel measurement resources (CMRs) and at least one interference 3Applicants: Lung-Sheng Tsai et al. Serial No.: 16/683,072 Filing Date: Nov. 13, 2019 Docket No.: MDT-445 measurement resource (IMR) ) responsive to acquiring the CSI, wherein at least one of the CMRs is associated with the first TRP and at least one of the CMRs is associated with the second TRP.”
 	The prior art of record (in particular, Sun et al (US 2018/0048372) (hereinafter Sun) and D1: "Remaining issues on downlink beam management", R1-1804593, 20 April 2018(20.04.2018) (hereinafter D1) do not disclose, with respect to claim 1, “acquiring channel state information (CSI) according to a report setting and one or more RX spatial filters based on 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477